 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                             Case No.: 2:21-cv-01035-JAD-BNW
 4 City of Las Vegas,
 5
                       Plaintiff                         Order Adopting Report & Recommendation
 6                                                                and Remanding Case
     v.
 7
 8 Malcolm Brooks,                                                       [ECF No. 3]
 9                     Defendant

10
11            This municipal-court traffic matter found its way to this court because Malcolm Brooks
12 improperly removed it here, so the magistrate judge recommends that I remand it back to the
13 court it started in. 1 The deadline for any party to object to that recommendation was July 7,
14 2021, and no party filed anything. Indeed, Brooks has since filed a notice of withdrawal of his
15 removal notice, asking that this case be returned to its original venue. 2 “[N]o review is required
16 of a magistrate judge’s report and recommendation unless objections are filed.” 3 Having
17 reviewed the R&R, I find good cause to adopt it, and I do.
18            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
19 Recommendation [ECF No. 3] is ADOPTED in its entirety. This case is remanded back to
20
21
22
23
24   1
         ECF No. 3.
25   2
         ECF No. 4.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                     1
 1 the Las Vegas Municipal Court, Case No. 1-0602067, and the Clerk of Court is directed to
 2 CLOSE THIS CASE.
                                                        _________________________________
 3                                                      U.S. District Judge Jennifer A. Dorsey
 4                                                      Dated: July 12, 2021

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
